Citation Nr: 1115790	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability due to kidney stone surgery and follow-up care provided by VA.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In December 2010, the Veteran and his wife provided testimony at a video hearing before the undersigned.  

At the December 2010 hearing, the Veteran's representative raised the issue of service connection for posttraumatic stress disorder (PTSD).  However, since the claim of service connection for PTSD has already been the subject of prior final denials by the agency of original jurisdiction (AOJ), the Board will refer an application to reopen a claim of service connection for PTSD to the AOJ for appropriate action.  

The claim for compensation under the provisions of 38 U.S.C.A. § 1151 and the application to reopen the claim of service connection for a major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the competent and credible evidence is against a finding that the Veteran stepped foot in the Republic of Vietnam during the Vietnam Era or that any current pulmonary disorder is related to service.


CONCLUSION OF LAW

A pulmonary disorder was not incurred in or aggravated by military service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

First, under 38 U.S.C.A. § 5102, has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in September 2004, issued prior to the August 2005 decision, along with the letters dated in March 2006 and December 2008 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the July 2010 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records from the Social Security Administration (SSA) and the Chicago VA Medical Center.

While the RO did not obtain a medical opinion in connection with this claim, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion because service records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for decades after the claimant's separation from active duty, and for reasons that will be explained below the Board does not find the Veteran's statements regarding continuity of symptomatology competent and credible.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding that if the evidence of record does not establish that the Veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim and therefore VA does not have an obligation to provide the claimant with such an examination or obtain an opinion because "a medical examination or opinion generally could not fill the gap left by the other evidence in establishing a service connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his current pulmonary disorders were caused by his military service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including bronchiectasis, will be presumed to have been incurred in service if it was manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service connection under the presumptions found at 38 C.F.R. §§ 3.307, 3.309(e), the Board notes that the record shows that the Veteran served on active duty with the Navy from November 1963 to September 1964 and during that time he served on the U.S.S. Sperry (DD 697) a destroyer.  However, the Veteran does not claim and the record does not show that he ever stepped foot in the Republic of Vietnam during this time.  In fact, at his personal hearing, he was unable to say if his ship was ever in the waters off of the cost of the Republic of Vietnam during that time.  

The United States Court of Appeals for the Federal Circuit has recently held that a claimant only meets the criteria for being a Vietnam war Veteran and qualifies for the presumptions found at 38 C.F.R. § 3.309(e) if he actually set foot in the Republic of Vietnam.  See Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008); cert. denied, Haas v. Peake, 77 U.S.L.W. 3267, 77 U.S.L.W. 3426, 77 U.S.L.W. 3429 (U.S. Jan 21, 2009) (No. 08-525).  

Therefore, since the record on appeal does not show that the Veteran ever stepped foot in the Republic of Vietnam, the Board finds that the claimant does not meet the threshold criteria to qualify for the presumptions found at 38 C.F.R. § 3.309(e).  Therefore, entitlement to service connection for a pulmonary disorder on a presumptive basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  Telling, the Board notes that even if 38 C.F.R. § 3.309(e) applied to the current appeal, it would be of no help to the Veteran in establishing his claim of service connection because the list of diseases associated with exposure to certain herbicide agents (i.e. respiratory cancers) does not include any of the Veteran's current pulmonary disorders.  38 C.F.R. § 3.309(e).  

As to service incurrence under 38 C.F.R. § 3.303(a), a June 1964 psychiatric evaluation documented complaints of shortness of breath.  Furthermore, the Board finds that the Veteran is both competent and credible to report on the fact that he had shortness of breath while on active duty because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the June 1964 psychiatric evaluation also linked the shortness of breath complaints to a psychiatric disorder and not an organic disease process of the lungs.  Moreover, service treatment records, including the September 1964 separation examination, are otherwise negative for complaints, diagnoses, or treatment for symptoms of and/or a diagnosis of a pulmonary disorder while on active duty.  In fact, the September 1964 separation examination reported that the Veteran's chest and lungs were normal.  Therefore, the Board finds the service treatment records, which are negative for symptoms of and/or a diagnosis of a pulmonary disorder, more credible than the Veteran's and his representative's claims that he had a pulmonary disorder in-service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for a pulmonary disorder based on in-service incurrence must be denied.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.307. 

As to service connection under the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the record on appeal does not show the Veteran's complaints, diagnoses, or treatment for any of the diseases listed at 38 C.F.R. § 3.309(a) within the first year after his 1964 separation from military service.  Accordingly, entitlement to service connection for a pulmonary disorder on a presumptive basis must also be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1964 and the first complaints and/or treatment for a pulmonary disorder starting in 1984, noted at that time as a history of pneumonia, as well as his even later complaints and treatment for obstructive sleep apnea, emphysema, and asthma starting in 2001, reactive airway disease and orthopnea starting in 2002, and restrictive lung disease starting in 2005 to be compelling evidence against finding continuity.  Put another way, the at least twenty year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with shortness of breath since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's wife and representative are competent to give evidence about what they see.  However, upon review of the claims folders, the Board finds that the Veteran's, his wife's, and his representative's assertions that the claimant has had his current a pulmonary disorders since service are not credible.  In this regard, the Veteran, his wife's, and his representative's claims are contrary to what is found in the in-service and post-service medical records including the September 1964 separation examination and the normal June 1979, December 1979, November 1988, and October 1994 chest x-rays.  The Board also finds it significant that, while the Veteran starting filing claims for VA benefits in November 1964, he did not mention problems with a pulmonary disorder at that time or in any of his numerous subsequent claims for VA benefits until almost thirty years after his 1964 separation from active duty.  If he did have a problem with a pulmonary disorder since his separation from military service, it would appear only logical that he would claim such disability at that time or in one of his many earlier claims.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for at least two decades following his separation from active duty, than the Veteran's, his wife's, and his representative's claims.  Therefore, entitlement to service connection for a pulmonary disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between any of the Veteran's current pulmonary disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

As to the Veteran's, his wife's, and his representative's assertions that the claimant's pulmonary disorders were caused by his military service, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features because special equipment and testing is required to diagnose pulmonary disorders and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his pulmonary disorders were caused by service are not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service connection for a pulmonary disorder is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a pulmonary disorder on a direct and a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a pulmonary disorder is denied.



REMAND

As to the claim for compensation under the provisions of 38 U.S.C.A. § 1151, the Board notes that in a January 2009 letter the AOJ was placed on notice that the Veteran had filed a tort claim against VA for the injury he alleged he sustained as a result of his October 2008 kidney stone surgery and subsequent treatment at the Chicago VA Medical Center.  However, neither a request for the tort claim records or the records themselves appear in the claims files.  Therefore, the Board finds that a remand is required to request them.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Jolley v. Derwinski, 1, Vet. App. 37 (1990).  

In this regard, the Board notes that a review of the records surrounding the Veteran's October 2008 kidney stone surgery and follow-up care does not reveal the consent form that the claimant should have signed prior to the procedure.   In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). Therefore, since one of the questions VA must address when adjudicating this 38 U.S.C.A. § 1151 claim is whether the proximate cause of the additional disability was an event that was not reasonably foreseeable, while the appeal is in remand status this document should be obtained and associated with the record.  Id; Also see VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

Also as to the claim for compensation under the provisions of 38 U.S.C.A. § 1151, the Board notes that the Veteran was provided a VA examination in November 2009.  However, while that examiner provided an opinion as to whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, a clear opinion based on citation to relevant evidence found in the claims files and controlling medical treatise evidence was not forthcoming as to whether the claimant had additional disability (including the incontinence the Veteran testified he has had since his kidney stone surgery) and whether the additional disability was not reasonably foreseeable.  Id.  Therefore, while the appeal is in remand status, the Board finds that the AOJ should obtain an addendum to the November 2009 VA examination to obtain answers to these questions.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the psychiatric disorder claim, the Board notes that the RO had earlier denied the Veteran's claim of service connection for a psychiatric disorder on a number of occasions.  See rating decisions dated in February 1965, November 1967, August 1977, and May 1983.  These rating decisions are final because the claimant failed to perfect appeals as to any of these decisions.  See 38 U.S.C.A. § 7105 (West 2002).  Moreover, given the broad nature of these prior final rating decisions, the Board finds that they include the Veteran's current claim of service connection for a psychiatric disorder diagnosed as a major depressive disorder.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Despite the prior final rating decisions, the record on appeal on appeal does not reveal that the Veteran was ever provided notice of the laws and regulations governing finality and applications to reopen found at 38 U.S.C.A. § 5108 (West 2002) and 38 C.F.R. § 3.156(a) (2010).  See 38 C.F.R. § 19.29, 19.31 (2010).  The record also does not show that the Veteran was notified of the reason for the prior final denial of his claim in the May 1983 rating decision.  See 38 U.S.C.A. § 5103(a); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the Board finds that a remand of this issue is required to provide the Veteran with appropriate notice.  See Id; Also see 38 C.F.R. § 19.9 (2010); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining any needed authorizations from the Veteran, should obtain and associate with the record all records filed in support of the tort claim the appellant brought against VA for the injury he alleged he sustained as a result of his October 2008 kidney stone surgery and subsequent treatment at the Chicago VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims files.  If any of the records cannot be located or no such records exist, the Veteran should be notified of this fact.  

2.  The RO/AMC should obtain the consent form that the claimant should have signed prior to the October 2008 kidney stone procedure.  Efforts to obtain the requested record should be ended only if it is concluded that the record sought does not exist or that further efforts to obtain those record would be futile.  All actions to obtain the requested record should be documented fully in the claims files.  Because this is a Federal record, if it cannot be located or no such record exists, a memorandum of unavailability must be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

3.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the November 2009 VA examination by the same examiner or another examiner if that examiner is not available.  The claims folders are to be provided to the examiner for review in conjunction with the addendum and a note that they have been reviewed should appear in the addendum.  After a review of the record on appeal, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not that the Veteran has any additional disability, including incontinence, as a result of his October 2008 kidney stone surgery and post operative care?

(b) As to each identified additional disability, the examiner must provide a diagnosis.

(c) The examiner should thereafter provide an opinion as to whether it is at least as likely as not that the additional disability was reasonably foreseeable?

Note 1:  The examiner should support his answers to the above questions by citation to relevant evidence found in the claims files and controlling medical treatise evidence. 

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  The RO/AMC should provide the Veteran with updated VCAA notice in accordance with the Court's holding in Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. § 3.159 as well as in accordance with the Court's holding in Kent, supra, as to the application to reopen which notice must include, among other things, notice of the reasons for the prior final denial of the claim.

5.  Thereafter, the RO/AMC should readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


